Citation Nr: 0332592	
Decision Date: 11/21/03    Archive Date: 12/01/03

DOCKET NO.  02-04 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for varicose veins of 
the left leg, currently evaluated as 40 percent disabling.

2.  Entitlement to an increased rating for varicose veins of 
the right leg, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel



INTRODUCTION

The veteran had active military service from March 1941 to 
September 1945.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal of a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

In a January 2002 letter, the veteran raised the issue of 
entitlement to service connection for peripheral neuropathy.  
He may have also intended to raise the issue of entitlement 
to service connection for degenerative joint disease of the 
knees.  As these matters have not yet been addressed by the 
RO, they are referred to the RO for appropriate action.


REMAND

The Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The VCAA and the 
implementing regulations are applicable to the present 
appeal.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The Board notes that in July 2001 the RO sent the veteran a 
letter which was intended to comply with the notification 
requirements of the VCAA.  The letter informed the veteran 
that if the evidence and information requested in the letter 
were not received within 60 days of the date of the letter, 
the RO would proceed with his claim.  The RO indicated that 
the veteran could take more than 60 days to submit evidence 
or information, but noted that the evidence should be 
submitted within one year of the date of the letter.  
Although the 60 day time limit for the submission of 
additional evidence and information was consistent with a VA 
regulation then in effect, the United States Court of Appeals 
for the Federal Circuit has invalidated the VA regulation to 
the extent that it authorized VA to deny a claim before the 
expiration of the one-year period for response provided by 
38 U.S.C.A. § 5103(b).  See Paralyzed Veterans of America, et 
al. v. Secretary of Veterans Affairs, Nos. 02-7007, -7008, -
7009, -7010, (Fed Cir., Sep. 22, 2003).  

Moreover, although the letter also informed the veteran that 
he had up to one year to submit evidence or information in 
support of his claim, the RO issued a rating decision in 
October 2001 without having received any communication from 
the veteran or his representative indicating that they had no 
additional evidence or information to submit.  To avoid any 
prejudice to the veteran, the Board believes that the veteran 
should be provided another VCAA letter which appropriately 
informs him of the time limit for the submission of 
additional evidence and information, and also informs him 
that he may waive the one-year period for response.

The Board also observes that at his August 2001 VA 
examination, the veteran indicated that he received treatment 
from a private physician in his hometown.  He has also 
indicated that he receives treatment at the Erie, 
Pennsylvania VA Medical Center (VAMC).  

Finally, the Board notes that the veteran maintains that his 
most recent VA examination was inadequate and that he was not 
properly examined.

In light of these circumstances, this appeal is REMANDED to 
the RO for the following:

1.  The RO should send the appellant a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a).  The appellant should be 
informed that any evidence and 
information submitted in response to the 
letter must be received within one year 
of the date of the RO's letter and that 
he should inform the RO if he desires to 
waive the one-year period for response.

2.  The RO should attempt to obtain any 
pertinent evidence identified but not 
provided by the appellant.  If the RO is 
unsuccessful in obtaining any pertinent 
evidence identified by the appellant, the 
RO should so inform the appellant and his 
representative, and request them to 
provide the outstanding evidence.

3.  In any event, the RO should obtain 
all available treatment records from the 
Erie, Pennsylvania VAMC for the period 
from October 2001 to the present.

4.  Upon completion of the above-directed 
development, the RO should schedule the 
veteran for a VA examination to determine 
the current degree of severity of the 
veteran's service-connected varicose 
veins.  The examination should be 
performed by a physician with appropriate 
expertise who has not previously examined 
the veteran, if available.  The veteran 
should be properly notified of the date, 
time, and place of the examination in 
writing, and a copy of the notification 
letter should be included in the claims 
folder.  The claims folder, to include a 
copy of this Remand, must be made 
available to and reviewed by the 
examiner.

Any special diagnostic studies deemed 
necessary, including Doppler studies, 
should be performed.

The examiner should identify all current 
manifestations of the service-connected 
varicose veins, specifically addressing 
the presence or absence, frequency and/or 
duration of the following manifestations 
of varicose veins: edema, aching, 
fatigue, use of compression hose, stasis 
pigmentation, eczema, ulceration, 
subcutaneous induration, and pain.

The examiner should also provide an 
opinion concerning the impact of the 
varicose veins on the veteran's ability 
to work.  The rationale for all opinions 
expressed must also be provided.

5.  Thereafter, the RO should review the 
claims file and ensure that the requested 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

6.  The RO should then readjudicate the 
issues on appeal.  If the benefits sought 
on appeal are not granted to the 
veteran's satisfaction, the veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  The veteran need take no action until he 
is otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




